Douglas, J.,
concurring in part and dissenting in part. The onslaught against the Tax Code by a majority of this court continues. Even though this appears to be just another small chip in the protective coating crafted for the taxing statutes by the General Assembly, each successive chip continues to weaken the overall fabric and efficacy of the entire code. It appears the theory of the majority is fast becoming “give a little something to both sides and keep everybody happy.” It is a dangerous game the majority continues to play!
I would affirm the decision of the BTA in all respects.